  

Exhibit 10.8

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and entered into this 13th day of October 2015, (the
“Effective Date”) between Royal Energy Resources, Inc., a Delaware corporation
(the “Company”), and Ronald Phillips (“Officer”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is engaged in the business of acquiring and operating
natural resources assets, including coal, oil and gas (the “Business”);

 

WHEREAS, the Company desires to retain Officer as an independent contractor
initially, and subsequently as an employee if the Company completes certain
acquisitions;

 

WHEREAS, the Company and the Officer are entering into this agreement to define
the terms and conditions under which Officer will provide certain services to
the Company;

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Employment, Title and Responsibilities. Subject to the terms and conditions
of this Agreement, the Company hereby employs Officer, and Officer hereby
accepts employment with the Company, beginning as of the Effective Date. The
Officer shall be employed as President for the Company. The duties of the
Officer shall include the duties described in Exhibit A attached hereto, along
with such other duties and projects typical of the office as may be assigned by
the Chief Executive of the Company (the “Officer’s Services”).

 

2. Time Commitment During Initial Term. During the Initial Term, the Company
shall employ the Officer as an independent contractor, and the Officer shall
only be required to devote such time as is the Officer and the Company mutually
agree is necessary to fulfill the Officer’s duties and responsibilities. The
Officer may continue his employment or seek other employment, provided that such
employment does not violate any of the covenants set forth in Section 7 herein.

 

3. Time Commitment After Initial Term. After the Initial Term, the Officer will
devote such business time, attention and energies to the diligent and faithful
performance of Officer’s duties as an Officer of Company. The Officer will not,
without the express written consent of the Company, after the Initial Term
directly or indirectly actively engage in any other business, either as Officer,
employer, consultant, principal, officer, director, advisor, or in any other
capacity, either with or without compensation, without the prior written consent
of Company.

 



 

   

 

4. Compensation and Benefits During Initial Term. During the Initial Term, it is
understood that the relation of the Officer to the Company shall be that of an
independent contractor. During the Initial Term, the Officer shall be
responsible for payment of all taxes however designated (including sales, use,
excise, federal, FICA, Medicare, income, state and privilege taxes), levied or
based upon the compensation paid to the Officer under this Agreement, and the
Company shall report all compensation paid to the Officer during Initial Term on
Form 1099.

 

5. Compensation and Benefits After Initial Term. After the Initial Term, it is
understood that the relation of the Officer to the Company shall be that of
employer-employee. After the Initial Term, the Company shall withhold from any
compensation or benefits paid to the Officer all taxes however designated
(including sales, use, excise, federal, FICA, Medicare, income, state and
privilege taxes) levied or based upon the compensation paid to the Officer under
this Agreement, and the Company shall report all compensation paid to the
Officer after Initial Term on Form W-2.

 

6. Compensation Payable to Officer. Regardless whether the Officer’s services
are provided during or after the Initial Term, the Officer’s compensation shall
be as set forth on Exhibit A attached hereto.

 

7. Covenants of Officer. Officer understands and acknowledges that the Company’s
ability to develop and retain trade secrets, customer lists, proprietary
techniques, information regarding customer needs and other confidential
information relating to the Company Business is of the utmost importance to the
Company’s success, and Officer further acknowledges that Officer will develop
and learn information in the course of Officer’s employment that would be useful
in competing unfairly with the Company. In light of these facts and in
consideration of Officer’s employment with the Company and the Company’s
agreement to compensate Officer on the terms set forth in Section 4 of this
Agreement, Officer covenants and agrees with Company as follows:

 

  7.1. Confidential Information. Officer shall use his best efforts to protect
Confidential Information. During and after association with Company, Officer
will not use (other than for Company) or disclose any of Company’s Confidential
Information. “Confidential Information” means information, without regard to
form, relating to Company’s customers, operation, finances, and business that
derives economic value, actual or potential, from not being generally known to
other Persons, including, but not limited to, technical or nontechnical data,
formulas, patterns, compilations (including compilations of customer
information), programs, models, concepts, designs, devices, methods, techniques,
processes, financial data or lists of actual or potential customers (including
identifying information about customers), whether or not in writing.
Confidential Information includes information disclosed to Company by third
parties that Company is obligated to maintain as confidential. Confidential
Information subject to this Agreement may include information that is not a
trade secret under applicable law, but information not constituting a trade
secret only shall be treated as Confidential Information under this Agreement
for a two (2) year period after the date on which Officer’s employment with the
Company is terminated (the “Termination Date”). “Person” means any individual,
corporation, limited liability company, bank, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or other
entity.

 



 2 

   

 

  7.2. Return of Materials. On the Termination Date or for any reason or at any
time at Company’s request, Officer will deliver promptly to Company all
materials, documents, plans, records, notes, or other papers and any copies in
Officer’s possession or control relating in any way to Company’s Business, which
at all times shall be the property of Company.         7.3. Solicitation of
Officers and Independent Contractors. During Officer’s employment hereunder and
for two (2) years after the Termination Date, Officer will not induce, solicit,
or assist in the solicitation of, any Person employed or engaged by Company in
any capacity (including without limitation as an employee or independent
contractor), to terminate such employment or other engagement, whether or not
such Person is employed or engaged pursuant to a contract with Company and
whether or not such Person is employed or otherwise engaged at will.        
7.4. Non-Solicitation of Customers. During Officer’s employment hereunder, and
for a period of five (5) years after the Termination Date, Officer will not,
except on behalf of the Company or an affiliate of the Company, directly or
indirectly, whether alone or with any other Person as a partner, officer,
director, employee, agent, shareholder, consultant, sales representative or
otherwise solicit, induce or encourage any customer of the Company to terminate
the customer’s relationship with the Company or any way reduce the amount of
business which the customer does with the Company.         7.5. Disparagement.
Officer shall not at any time make false, misleading or disparaging statements
about Company, including its products, services, management, Officers, and
customers.         7.6. Prior Agreements. Officer warrants that Officer is not
under any obligation, contractual or otherwise, limiting or affecting Officer’s
ability or right to perform freely Services for Company. Upon execution of this
Agreement, Officer will give Company a copy of any agreement, or notify Company
of any agreement if a written agreement is not available, with a prior employer
or other Person purporting to limit or affect Officer’s ability or right to
perform Services for Company, to solicit customers or potential customers, to
solicit the Officers or independent contractors of a prior employer or other
Person, or to use any type of information.         7.7. Future Employment or
Contractual Opportunities. At any time before, and for one year after, the
Termination Date, Officer shall provide any prospective employer with a copy of
this Agreement, and upon accepting any employment with another Person, provide
Company with the employer’s name and a description of the services Officer will
provide.

 



 3 

   

 

  7.8. Work For Hire Acknowledgment; Assignment. Officer acknowledges that work
on and contributions to documents, programs, and other expressions in any
tangible medium (collectively, “Works”) are within the scope of Officer’s
employment and part of Officer’s duties, responsibilities, or assignment.
Officer’s work on and contributions to the Works will be rendered and made by
Officer for, at the instigation of, and under the overall direction of, Company,
and all such work and contributions, together with the Works, are and at all
times shall be regarded, as “work made for hire” as that term is used in the
United States Copyright Laws. Without limiting this acknowledgment, Officer
assigns, grants, and delivers exclusively to Company all rights, titles, and
interests in and to any such Works, and all copies and versions, including all
copyrights and renewals. Officer will execute and deliver to Company, or its
successors and assigns, any assignments and documents Company requests for the
purpose of complete, exclusive, perpetual, and worldwide ownership of all
rights, titles, and interests of every kind and nature, including all copyrights
in and to the Works, and Officer constitutes and appoints Company as its agent
to execute and deliver any assignments or documents Officer fails or refuses to
execute and deliver, this power and agency being coupled with an interest and
being irrevocable.         7.9. Inventions, Ideas and Patents. Officer shall
disclose promptly to Company, and only to Company, any invention or idea of
Officer (developed alone or with others) conceived or made during Officer’s
employment by Company or within six months of the Termination Date. Officer
assigns to Company any such invention or idea in any way connected with
Officer’s employment or related to Company’s Business, its research or
development, or demonstrably anticipated research or development and will
cooperate with Company and sign all papers deemed necessary by Company to enable
it to obtain, maintain, protect, and defend patents covering such inventions and
ideas and to confirm Company’s exclusive ownership of all rights in such
inventions, ideas and patents, and irrevocably appoints Company as its agent to
execute and deliver any assignments or documents Officer fails or refuses to
execute and deliver promptly, this power and agency being coupled with an
interest and being irrevocable. This constitutes written notification that this
assignment does not apply to an invention for which no equipment, supplies,
facility or trade secret information of Company was used, and which was
developed entirely on Officer’s own time, unless (a) the invention relates (i)
directly to Company’s Business, or (ii) to Company’s actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by Officer for Company.         7.10. Property of Company. Officer
acknowledges and agrees that all business Officer generates because of his
affiliation with the Company is and shall be the sole property of the Company.
All receivables, premiums, commissions, fees and other compensation generated by
the Officer’s services are the property of the Company. The Officer is hereby
prohibited from invoicing customers of the Company except with the express
written consent of the Company. All checks or bank drafts representing payment
for goods or services sold or rendered by the Company are property of the
Company, and all monies or other consideration in whatever form received by the
Officer from a customer of the Company shall be tendered immediately to the
Company.

 



 4 

   

 

8. Term; Termination.

 

  8.1. Expiration of Term. The independent contractor relationship created by
this Agreement shall begin on the date of execution of this Agreement and end on
the date that the Company and the Officer mutually agree that the Officer will
become a full-time employee of the Company (the “Initial Term”). After the
Initial Term, the Officer shall be employee by the Company in an employment
relationship. The independent contractor or employment relationship, as
applicable, created by this Agreement shall exist on an at will basis until
terminated voluntarily by the Officer, without cause by the Company or with
cause by the Company in accordance with Section 8.2 below (the period during
which Officer is employed under this Agreement being herein referred to as the
“Term”).         8.2. Termination For Cause. Officer’s employment under this
Agreement may be terminated by the Company immediately upon the occurrence of
one of the following events, and if so terminated, the Company shall have no
further liability to Officer whatsoever for compensation, benefits or damages
other than those that have accrued prior to termination:

 

(a) the commission of any act by Officer which, if prosecuted, would constitute
a felony;

 

(b) any material act or omission involving malfeasance or negligence in the
performance of employment duties which has a materially adverse effect on the
Company and which has not been corrected in 30 days after written notice from
the Company;

 

(c) failure or refusal by Officer to comply with the policies of the Company
contained in any Company Handbook or with the provisions of this Agreement if
not cured within ten (10) days after the receipt of written notice from the
Board of Directors;

 

(d) Officer’s prolonged absence without the consent of the Company;

 

(e) Officer’s gross neglect of his duties or willful insubordination to the
Board of Directors or his superior officers;

 

(f) the death of Officer.

 

If the Company terminates the Officer for any other reason than those listed in
subparagraphs (a) through (f) of this section, then the Company will pay the
Officer severance in the amount set forth in Exhibit A. If the Officer
voluntarily resigns or is terminated according for any of the reasons set forth
in subparagraphs (a) through (f) above, then no severance will be payable.

 



 5 

   

 

9. Setoff. All amounts due or payable to Officer by Company pursuant to this
Agreement are subject to reduction and offset to the extent permitted by
applicable law for any amounts due or payable to Company by Officer.

 

10. No Conflicting Obligations. Officer represents and warrants that Officer is
not subject to any noncompetition agreement, nondisclosure agreement, employment
agreement, or any other contract of any nature whatsoever, oral or written, with
any Person other than Company, or any other obligation of any nature, which will
or could cause a breach of or default in, or which is in any way inconsistent
with, the terms and provisions of this Agreement.

 

11. Miscellaneous.

 

  11.1. Agreement Binding. This Agreement will inure to the benefit of and be
binding upon Company and its successors and assigns, and Officer and Officer’s
heirs, executors, administrators and personal representatives. This Agreement
may not be assigned by Officer or by Company, except that Company may assign its
rights under this Agreement without the written consent of Officer to any
affiliate of Company or in connection with any transfer of Company or of all or
any substantial part of the Company Business (and such assignment will not
constitute a termination of Officer’s employment by Company for purposes of this
Agreement) (“Permitted Assignment”); provided, however, that such affiliate or
transferee will be obligated to perform this Agreement in accordance with its
terms. Company will be released from all of its obligations under this Agreement
upon a Permitted Transfer.         11.2. Entire Agreement. This Agreement,
including any attachments, contains the entire agreement between the parties
with respect to employment of Officer by the Company and no statement, promise
or inducement made by either party hereto, or any agent of either party, which
is not contained in this Agreement, will be valid or binding; and this Agreement
may not be enlarged, amended, modified or altered except in a writing signed by
Company and Officer and specifically referencing this Agreement. The provisions
of this Agreement do not in any way limit or abridge any rights of Company or
any affiliate under the laws of unfair competition, trade secret, copyright,
patent, trademark or any other applicable laws, all of which are in addition to
and cumulative of the rights of Company under this Agreement.         11.3.
Provisions Severable. If any provision or covenant of this Agreement is held by
any court to be invalid, illegal or unenforceable, either in whole or in part,
then such invalidity, illegality or unenforceability will not affect the
validity, legality or enforceability of the remaining provisions or covenants of
this Agreement, all of which will remain in full force and effect. If any
covenant in Section 4 is held to be unreasonable, arbitrary, or against public
policy, such covenant will be considered to be divisible with respect to scope,
time, and geographic area, and such lesser scope, time, or geographic area, or
all of them, as a court of competent jurisdiction may determine to be
reasonable, not arbitrary, and not against public policy, will be effective,
binding, and enforceable against Officer.

 



 6 

   

 

  11.4. Prior Agreements. The terms and conditions of all prior agreements
between the Company and Officer concerning the employment of Officer with the
Company are hereby terminated and superseded by the terms and conditions of this
Agreement.         11.5. Remedies. Officer acknowledges that if Officer breaches
or threatens to breach Officer’s covenants and agreements in this Agreement,
then Officer’s actions may cause irreparable harm and damage to Company which
could not be adequately compensated in damages. Accordingly, if Officer breaches
or threatens to breach this Agreement, then Company will be entitled to
injunctive relief, in addition to any other rights or remedies of Company under
this Agreement or otherwise. Officer will indemnify Company and its affiliates
and hold them harmless against and in respect of all claims, demands, losses,
costs, expenses, obligations, liabilities and damages, including reasonable
attorneys’ fees, resulting from or relating to any breach by Officer of
Officer’s representations, warranties, covenants and agreements under this
Agreement.         11.6. Waiver. Failure of either party to insist, in one or
more instances, on performance by the other in strict accordance with the terms
and conditions of this Agreement will not be deemed a waiver or relinquishment
of any right granted in this Agreement or of the future performance of any such
term or condition or of any other term or condition of this Agreement, unless
such waiver is contained in a writing signed by the party making the waiver and
specifically referencing this Agreement.         11.7. Notices. All notices and
other communications required or permitted to be given or made under this
Agreement will be in writing and delivered personally or sent by pre-paid, first
class certified or registered mail, return receipt requested, or by facsimile
transmission, to the intended recipient of this Agreement at such recipient’s
address or facsimile number set forth below the person’s signature to this
Agreement. Any such notice or communication will be deemed to have been duly
given immediately (if given or made in person or by facsimile confirmed by
mailing a copy of this Agreement to the recipient in accordance with this
Section 8.7 on the date of such facsimile), or three days after mailing (if
given or made by mail), and in proving same it will be sufficient to show that
the envelope containing the same was delivered to the delivery or postal service
and duly addressed, or that receipt of a facsimile was confirmed by the
recipient as provided above. Any Person entitled to notice may change the
address(es) or facsimile number(s) to which notices or other communications to
such Person will be delivered, mailed or transmitted by giving notice of this
Agreement to the parties hereto in the manner provided in this Agreement.

 



 7 

   

 

  11.8. Covenants Independent; Survival.

 

(a) The covenants, agreements, representations, and warranties of Officer
contained in this Agreement are separate and independent from the covenants,
agreements, representations and warranties of Officer contained in any other
agreement or document in favor of Company or any of its affiliates, and this
Agreement will in no way affect or be affected by the scope or continuing
validity of any such covenant, agreement, representation or warranty of Officer.

 

(b) Officer’s obligations pursuant to Sections 4 will survive the Termination
Date and any termination of this Agreement. Except as required by law or the
express terms of any Officer benefit plan in which Officer participates, neither
Officer nor Officer’s heirs, executors, administrators or personal
representatives, will be entitled to any salary, bonus or other compensation or
any benefits during or for any period after the Termination Date.

 

  11.9. Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which will be deemed an original, and it will not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.         11.10. Headings. Section and other headings
contained in this Agreement are for reference purposes only and are in no way
intended to define, interpret, describe or otherwise limit the scope, extent or
intent of this Agreement or any of its provisions.         11.11. Withholding.
Anything in this Agreement to the contrary notwithstanding, all payments
required to be made by Company under this Agreement to Officer will be subject
to the withholding of such amounts relating to taxes or other charges as Company
may reasonably determine it should withhold pursuant to any applicable law or
regulation.         11.12. Tax Consequences. Company will have no obligation to
any Person entitled to the benefits of this Agreement with respect to any tax
obligation any such Person incurs as a result of or attributable to this
Agreement, including all supplemental agreements and Officer benefits plans
incorporated by reference therein, or arising from any payments made or to be
made under this Agreement or thereunder.         11.13. Governing Law. This
Agreement and the rights and obligations of the parties under this Agreement
will be governed by and construed and enforced in accordance with the laws of
the State of South Carolina, without regard to its principles of conflicts of
law.         11.14. Construction. The language in all parts of this Agreement
will be construed, in all cases, according to its fair meaning, and not for or
against either party hereto. The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party will not be employed in the interpretation of this Agreement.    
    11.15. Obligations Contingent. The obligations of Company under this
Agreement, including its obligation to pay the compensation provided for in this
Agreement, are contingent upon Officer’s performance of Officer’s obligations
under this Agreement. The duties, covenants and agreements of Officer under this
Agreement, being personal, may not be delegated.

 



 8 

   

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

  EMPLOYEE:               Name: Ronald Phillips         ROYAL ENERGY RESOURCES,
INC.:         By:     Title: Chief Executive Officer   Name: William L. Tuorto

 



 9 

   



 

Exhibit A

 

Compensation and Benefit Terms

 

Officer’s Title   President.       Base Term   24 months.       Base
Compensation  

$75,000 per annum, payable monthly in arrears on the first day of each month.
The first and last monthly payment shall be prorated to reflect the actual
number of days which are being compensated.

 

At the sole election of the Company, the Officer’s base compensation may be paid
in shares of common stock of the Company, determined based on the average
closing price of the common stock for the seven days prior to the date payment
is due. Any shares of common stock issued in satisfaction of base compensation
may be registered on Form S-8.

      Equity Signing Bonus   $50,000 payable in shares of common stock of the
Company registered on Form S-8, determined based on the closing price of the
common stock on the Effective Date.       Expense Reimbursement   All reasonable
out-of-pocket expenses will be reimbursed if approved in advance and documented
by receipts, and are subject to the Company’s policy on expense reimbursements
as announced from time to time.       Sick Leave/Vacation/Personal Time Off  
Two weeks’ time off is accrued for every year that Officer works for the
Company, which may be used as sick leave, vacation or person time off at the
discretion of Officer. Any time off not taken during any one-year period will
expire. No compensation will be payable for any time off that is not utilized,
or which has accrued at the time of Officer’s termination of employment for any
reasons.       Health, Dental, Life Insurance   None.       Retirement Plans  
None.       Severance   None.

 



 10 

   

